Digitally signed by
                       Illinois Official Reports                        Reporter of Decisions
                                                                        Reason: I attest to the
                                                                        accuracy and integrity
                                                                        of this document
                              Appellate Court                           Date: 2016.12.01
                                                                        15:15:33 -06'00'




                   People v. Wall, 2016 IL App (5th) 140596



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ROBERT KEVIN WALL, Defendant-Appellant.



District & No.    Fifth District
                  Docket No. 5-14-0596



Filed             October 12, 2016



Decision Under    Appeal from the Circuit Court of Williamson County, No. 12-CF-40;
Review            the Hon. John Speroni, Judge, presiding.



Judgment          Reversed and remanded.



Counsel on        Mark A. Kochan, of Kochan & Kochan, of Herrin, for appellant.
Appeal
                  Brandon Zanotti, State’s Attorney, of Marion (Patrick Delfino, David
                  J. Robinson, and Jennifer Camden, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE GOLDENHERSH delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Schwarm and Justice Welch concurred in the
                  judgment and opinion.
                                               OPINION

¶1       After a stipulated bench trial in the circuit court of Williamson County, defendant, Robert
     Wall, was found guilty of production of cannabis sativa plants (720 ILCS 550/8(c) (West
     2010)) and sentenced to 24 months’ intensive probation as agreed upon by the parties and
     ordered to pay costs, including fines and fees. In this appeal, we find the trial court erred when
     it denied defendant’s motion to quash arrest and suppress evidence and statements based upon
     involuntary consent to search his residence. Accordingly, defendant’s conviction must be
     reversed and the cause remanded for further proceedings.

¶2                                         BACKGROUND
¶3        On November 16, 2011, at approximately 4:30 p.m. Officer Jeff Gill, a Carbondale police
     officer who was working with the Southern Illinois Enforcement Group (SEIG), went to
     defendant’s home in Johnston City without a warrant because he suspected defendant might be
     involved in growing cannabis. No one was home at the house, so he called defendant, a
     mechanic, who was at work. Gill falsely represented to defendant that he was a member of the
     Illinois State Police and that someone tried to break into defendant’s house. Gill told defendant
     there were broken windows in the back of his house, and while he did not believe anyone
     entered into his house, the police had a suspect. Those representations were also false. Gill
     instructed defendant to come home immediately.
¶4        When defendant arrived home, he saw a large sports utility vehicle (SUV) parked in his
     driveway, a large cargo trailer in his front yard parked behind another vehicle, and
     approximately six people he did not know walking on his property and looking toward his
     windows. The people on his property were SEIG officers, all of whom were wearing casual
     clothes with badges hanging around their necks or clipped to their belts. All the officers were
     armed. Officer Gill, who is 6 feet 6 inches tall and weighs 390 pounds, approached defendant,
     who is 6 feet 2 inches tall and weighs 180 pounds, and correctly identified himself as a
     Carbondale police officer affiliated with SEIG. Gill told defendant his house had not been
     broken into and the police did not have any suspects, but the police were there because they
     had information that defendant was growing marijuana in his home. Defendant asked Gill why
     he thought there was a growing operation in his house, and Gill told him he was “on a list” and
     it was “good information.” Gill asked defendant for permission to enter the house. Defendant
     asked Gill if he had a warrant.
¶5        Defendant described Gill as “a big individual” and said Gill was close to his face when he
     was talking to him. According to defendant, Gill was initially “calm, business like,” but after
     defendant asked about a warrant, Gill became agitated and told defendant if he made him get a
     warrant defendant was going to jail and “it’s going to go hard on you.” Gill denied telling
     defendant he would go hard on him. However, according to defendant, Gill told him he knew
     he had a growing operation, and if he would consent for the police to search without a warrant,
     he would not have to go to jail. On the other hand, Gill testified that all he told defendant was if
     he cooperated and consented to the search, he would not go to jail that day.
¶6        Gill asked defendant to sign a voluntary consent form. The form was already filled out with
     defendant’s name and address when Gill handed it to defendant. Defendant said he signed the
     form “to keep from going to jail.” The form specifically states:


                                                  -2-
                “I understand that I have the right to refuse to consent to the search described above and
                to refuse to sign this form.
                    I further state that no promises, threats, force, or physical or mental coercion of any
                kind whatsoever have been used to cause me to consent to the search described above
                or to sign this form.”
       Gill could not remember if he read the form to defendant or let defendant read it himself.
       Defendant testified he did not read the form but merely glanced at it prior to signing it.
¶7         After defendant signed the form, Gill and the other officers entered defendant’s residence,
       searched the home, and found both cannabis and cannabis plants. Defendant was arrested, and
       Gill read him his rights. Defendant gave a statement and was released. He was not transported
       to jail at that time.
¶8         On February 3, 2012, the State filed its two-count complaint against defendant. On
       February 8, 2012, a judge signed an arrest warrant and set bail at $10,000. On February 21,
       2012, defense counsel filed a motion for discovery and production of documents. Defense
       counsel later filed a motion to disclose confidential informant and a motion to quash arrest and
       suppress evidence and defendant’s statement on the basis that the consent to search was
       involuntary.
¶9         After hearing arguments, the trial court denied defendant’s motion to disclose confidential
       informant. The trial court held a hearing on defendant’s motion to quash arrest and suppress
       evidence and statement. After the State presented its evidence, defendant moved for a directed
       finding, which the trial court denied. Defendant then testified on his own behalf. Ultimately,
       the trial court denied defendant’s motion to quash arrest and suppress evidence and statement
       based upon involuntary consent to search.
¶ 10       Several months later, defendant filed a motion to quash arrest and suppress evidence and
       statement on the basis he was improperly placed in custody. The State filed a motion to strike.
       The trial court denied the State’s motion to strike and called the motion for hearing. The parties
       adopted all earlier arguments, case law, and testimony presented in connection with the
       previous motion to quash arrest and suppress evidence and statement based upon involuntary
       consent to search. Ultimately, the trial court denied defendant’s second motion to quash arrest
       and suppress evidence and statement.
¶ 11       On August 11, 2014, a stipulated bench trial was conducted after which defendant was
       found guilty on count I. Count II was dismissed. The trial court ordered a sentence based upon
       an agreed disposition between the parties. Defendant filed a timely notice of appeal.

¶ 12                                            ANALYSIS
¶ 13       Defendant raises numerous issues on appeal. We first address defendant’s contention that
       the trial court erred in denying his motion to quash arrest and suppress evidence and statements
       on the basis that consent to search was involuntary, as we find this issue dispositive. Defendant
       contends his consent was involuntary since Officer Gill led him to believe his only choice was
       to consent or be hauled off to jail. The State replies the trial court’s finding that defendant
       voluntarily consented to the search of his home was not against the manifest weight of the
       evidence. After careful consideration, we agree with defendant that the ends did not justify the
       means and here the police officer’s actions resulted in an unlawful search and seizure.



                                                    -3-
¶ 14       Both the United States and Illinois Constitutions protect an individual from unreasonable
       searches and seizures. U.S. Const., amend. IV; Ill. Const. 1970, art. I, § 6. Within this context,
       reasonableness generally means a warrant, supported by probable cause, is required. Katz v.
       United States, 389 U.S. 347, 357 (1967). Voluntary consent to search is an exception to the
       fourth amendment’s warrant requirement. People v. Kratovil, 351 Ill. App. 3d 1023, 1030, 815
       N.E.2d 78, 86 (2004). To be effective, however, the consent must be voluntary, meaning that it
       was given “absent any coercion, express or implied,” and was not “the result of official
       coercion, intimidation, or deception.” Kratovil, 351 Ill. App. 3d at 1030, 815 N.E.2d at 86. The
       voluntariness of the consent depends on the totality of the circumstances, and the State bears
       the burden of demonstrating consent was given voluntarily. Kratovil, 351 Ill. App. 3d at 1030,
       815 N.E.2d at 86.
¶ 15       Initial refusal to consent to search is an important factor in assessing whether later consent
       is voluntary. People v. Cardenas, 237 Ill. App. 3d 584, 588, 604 N.E.2d 953, 956 (1992). The
       fact that a written consent form was signed is not dispositive in determining whether consent to
       search was voluntary when circumstances show the signature was obtained through coercion.
       Cardenas, 237 Ill. App. 3d at 588, 604 N.E.2d at 956. Voluntariness is a question of fact, and
       the trial court’s finding that consent to search was voluntary will be reversed if it is against the
       manifest weight of the evidence. People v. Martin, 102 Ill. 2d 412, 426, 466 N.E.2d 228, 234
       (1984).
¶ 16       A police officer’s giving false or misleading information can vitiate the voluntariness of
       the consent. Cardenas, 237 Ill. App. 3d at 588, 604 N.E.2d at 956. An officer making a
       groundless threat and presenting the occupant of the home with the choice of either consenting
       or suffering the consequences of the threatened course of conduct can also vitiate consent.
       People v. Graf, 265 Ill. App. 3d 746, 750-51, 638 N.E.2d 1181, 1184 (1994). Both
       transgressions occurred here.
¶ 17       In the instant case, police were acting on a tip from an unidentified confidential source that
       defendant was growing marijuana in his home. While we cannot say the trial court abused its
       discretion in denying defendant’s motion to disclose the identity of the confidential informant,
       we can say the record is devoid of any evidence of exigent circumstances which precluded the
       State from obtaining a warrant. Instead of obtaining a warrant to search defendant’s home, it is
       undisputed that Officer Gill used deliberate misstatements to get defendant to leave his job
       during working hours and return home.
¶ 18       Gill told defendant he was a trooper and he was at defendant’s home investigating a
       possible break-in. When defendant arrived at his home, he was greeted by at least six armed
       SEIG agents. A large SUV and police trailer were parked on his property, and officers were
       looking toward defendant’s windows. By all accounts, Officer Gill is an imposing figure at 6
       feet 6 inches tall and 390 pounds. Defendant initially asked Gill if he had a warrant, meaning
       defendant initially refused to consent. After using deliberate misstatements to get him to come
       home, Gill made a veiled threat to defendant by telling him that if he did not sign the consent
       form he would go to jail. In addition to this veiled threat to defendant, Gill also made a promise
       to defendant that defendant would not go to jail if he signed the consent form. Gill, on the other
       hand, testified he only told defendant he would not go to jail on that particular day. Under
       either scenario, however, it is clear that Gill made a promise to defendant in order to obtain his
       consent.


                                                    -4-
¶ 19       In Miranda v. Arizona, 384 U.S. 436, 476 (1966), the Supreme Court stated, “[A]ny
       evidence that the accused was threatened, tricked, or cajoled into a waiver [of the fifth
       amendment privilege against self-incrimination] will, of course, show that the defendant did
       not voluntarily waive his privilege.” While the instant case concerns consent to search rather
       than Miranda warnings, the same principle applies. Here, the evidence shows the police
       tricked, intimidated, and threatened defendant into signing a voluntary consent form. Thus,
       defendant’s consent to search was involuntary, and all items seized and all statements
       subsequently made by defendant must be suppressed. In support of our finding, we rely on
       People v. Casazza, 144 Ill. 2d 414, 581 N.E.2d 651 (1991).
¶ 20       In Casazza, the police received information that shortly before a drowning incident, the
       victim consumed beer and drugs on a yacht with two older women. The police found a yacht
       matching the description they received. The yacht owner signed a consent to search form after
       police officers told him if he did not consent, they would obtain a warrant and require everyone
       on board to leave the yacht while the officers sought the warrant. Despite the fact the officers
       informed the owner of his right not to consent to the search, our supreme court upheld the
       suppression of evidence seized in the search, finding that the police officer’s illegal
       representation that police possessed the authority to seize the yacht vitiated the owner’s
       consent. Casazza, 144 Ill. 2d at 424, 581 N.E.2d at 656.
¶ 21       Here, the facts are much more egregious than Casazza. Officer Gill gave false information
       to get defendant to come home and sign a consent to search form that was previously prepared.
       We agree with defendant that the fact Officer Gill could not remember whether he read the
       consent form to defendant or let defendant read it himself is important. The fact that Gill could
       not testify under oath as to how the consent form was presented to defendant should be
       construed in favor of defendant. Defendant was adamant he never read the consent form, he
       merely glanced at it. Officer Gill used both intimidation and deceit to get defendant to
       “voluntarily” consent.
               “This court, long prior to Miranda, held that confessions ‘acquired by trick, promises,
               or threats’ are inadmissible. People v. Stevens (1957), 11 Ill. 2d 21, 27.
                   There is no difference in principle between the withholding of evidence favorable
               to a defendant and the wilful, knowing falsehood which tricked defendant into making
               the statement. *** The majority offers no explanation how, in the face of the falsehood,
               the waiver here could have been knowingly and voluntarily made. The reason, I
               submit, is obvious—because there is none.” Martin, 102 Ill. 2d at 430, 466 N.E.2d at
               236 (Goldenhersh, J., dissenting, joined by Ward and Simon, JJ.).
       Under the circumstances presented here, we find the trial court erred in determining defendant
       voluntarily consented to a search of his home.

¶ 22                                       CONCLUSION
¶ 23      For the foregoing reasons, we reverse the trial court’s denial of defendant’s motion to
       quash arrest and suppress evidence and statements on the basis of voluntary consent.
       Accordingly, we reverse defendant’s conviction and remand for further proceedings consistent
       with this opinion.

¶ 24      Reversed and remanded.


                                                   -5-